Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 11; the rest is unchanged.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kayerman (US 2010/0074401 A1; pub. Mar. 25, 2010) in view of Rahmes et al. (US 2018/0153485 A1; pub. Jun. 7, 2018).
Regarding claim 1, Kayerman discloses: a dental x-ray sensor device (para. [0018]) comprising lingual and labial inner and outer side walls and a biting surface (fig.3), the lingual and labial inner side walls and the biting surface together defining a channel configured to receive one or more teeth of a person (para. [0058]); wherein the dental x-ray sensor device is sized to cover only a portion of the person’s teeth (para. [0058]).
Kayerman is silent about: a sensor bed between the labial inner and outer side walls configured to hold a digital x-ray sensor.
In a similar field of endeavor, Rahmes et al. disclose: a sensor bed between the labial inner and outer side walls configured to hold a digital x-ray sensor (fig.1 item 35, para. [0020]) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).
In light of the benefits for a compact intraoral detector as taught by Rahmes et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kayerman with the teachings of Rahmes et al.  
Regarding claim 2, Rahmes et al. disclose: the sensor bed is configured to hold a rectangular digital X-ray sensor (fig.1 item 34) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).
Regarding claim 3, Rahmes et al. disclose: the sensor bed is configured to hold a rectangular digital x- ray sensor (fig.1 item 34). The combined references are silent about: the sensor bed is configured to hold a circular digital x- ray sensor, However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a circular digital sensor, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 4, Rahmes et al. disclose: a digital x-ray sensor in the sensor bed, wherein the digital x-ray sensor conforms to an internal cross-sectional area of the bed (fig.1 item 35, para. [0020]) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).
Regarding claim 5, Rahmes et al. disclose: the digital x-ray sensor is rectangular (fig.1 item 34) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).
Regarding claim 6, Rahmes et al. disclose: the digital x-ray sensor is circular (the claim is rejected on the same basis as claim 3) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).
Regarding claim 7, Kayerman disclose: a cable connected to the digital x-ray sensor, the cable (fig.1 item 112) being configured to transmit information to and from an image-rendering computer system (fig.1 items 120 & 122).
Regarding claim 8, Rahmes et al. disclose: the channel is configured to receive one or more molar teeth of the person (fig.1 item 34, para. [0020]).
Regarding claim 9, Rahmes et al. disclose: the device is formed from a soft, flexible polymeric material (para. [0020] teaches a mouthpiece, mouthpieces are made from soft materials) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).
Regarding claim 11, Kayerman and Rahmes et al. disclose: a) a dental x-ray sensor device comprising lingual and labial inner and outer side walls and a biting surface, the lingual and labial inner side walls and the biting surface together defining a channel configured to receive one or more teeth of a person; and a sensor bed between the labial inner and outer side walls configured to hold a digital x-ray sensor, wherein the dental xray sensor device 1s sized to cover only a portion of a person’s teeth; and b) a digital x-ray sensor (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 12, Rahmes et al. disclose: the sensor bed is configured to hold a rectangular digital x- ray sensor (the claim is rejected on the same basis as claim 2) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).
Regarding claim 13, Rahmes et al. disclose: the sensor bed is configured to hold a circular digital x-ray sensor (the claim is rejected on the same basis as claim 3) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).
Regarding claim 14, Kayerman discloses: the channel is configured to receive one or more molar teeth of the person (para. [0058]).
Regarding claim 15, Rahmes et al. disclose: the device is formed from a soft, flexible polymeric material (para. [0020] teaches a mouthpiece, mouthpieces are made from soft materials) motivated by the benefits for a compact intraoral detector (Rahmes et al. para. [0021]).

Claims 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmes et al. (US 2018/0153485 A1; pub. Jun. 7, 2018) in view of Rahmes et al. (US 2018/0153485 A1; pub. Jun. 7, 2018) and further in view of Bacchetta et al. (US 6,428,205 B1; pub. Aug. 6, 2002).
Regarding claim 10, the combined references are silent about: the device is formed from ethylene vinyl acetate (EVA).
In a similar field of endeavor, Bacchetta et al. disclose: the device is formed from ethylene vinyl acetate (EVA) (col.3 L52-59) motivated by the benefits for a comfortable intraoral device.
In light of the benefits for a comfortable intraoral device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kayerman and Rahmes et al. with the teachings of Bacchetta et al. 
Regarding claim 16, Bacchetta et al. disclose: the device is formed from ethylene vinyl acetate (EVA) (the claim is rejected on the same basis as claim 10).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884